FILED
                                                                     Mar 31 2020, 10:12 am

                                                                          CLERK
                                                                      Indiana Supreme Court
                                                                         Court of Appeals
                                                                           and Tax Court




ATTORNEYS FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
James H. Voyles, Jr.                                      F. Aaron Negangard
Tyler D. Helmond                                          Chief Deputy Attorney General
Voyles Vaiana Lukemeyer Baldwin &                         Evan Matthew Comer
Webb                                                      Deputy Attorney General
Indianapolis, Indiana                                     Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Jennifer Cook,                                            March 31, 2020
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          19A-CR-2225
        v.                                                Appeal from the Bartholomew
                                                          Superior Court
State of Indiana,                                         The Honorable James D. Worton,
Appellee-Plaintiff.                                       Judge
                                                          Trial Court Cause No.
                                                          03D01-1805-F6-2921



Brown, Judge.




Court of Appeals of Indiana | Opinion 19A-CR-2225 | March 31, 2020                            Page 1 of 13
[1]   Jennifer Cook appeals her conviction for attempted obstruction of justice as a

      level 6 felony. We affirm.


                                       Facts and Procedural History

[2]   Darren Collins lived at a residence in Ogilville in Bartholomew County for

      close to fifty years. Collins became aware of a dispute between Cook and the

      Brumleys regarding noise coming from Cook’s house. Collins lived less than a

      quarter mile from Cook’s residence, the noise bothered him, and he called and

      made reports about it. At some point, a court proceeding was initiated as a

      result of the dispute, and Collins was subpoenaed to provide a deposition for

      the trial.


[3]   On April 26, 2018, Collins was mowing his cousin’s property, and Cook, whom

      he had not previously met, stood in the path of the mower and motioned for

      him to stop. Collins stopped the mower and removed his earplugs so he could

      hear what she was saying. Cook told him she wanted to meet him and he was

      one of the persons suing her, even though he had not sued her. She stated she

      wanted to know why he “was doing this” and asked what he “had to gain from

      this.” Transcript Volume II at 25. Collins said he did not know he was suing

      her, and she said, “well you are one of the persons that is involved with this.”
Id. Collins believed she was referring to the case with the Brumleys. Cook said

      he had made numerous reports and she had a “document file of all of the times

      that [he had] called in.” Id. at 26. Cook told him he “needed to consider what

      was going on and take this opportunity to bow out of the proceedings so that . .

      . [he] wouldn’t be further involved and . . . that [he] wouldn’t lose anything in
      Court of Appeals of Indiana | Opinion 19A-CR-2225 | March 31, 2020        Page 2 of 13
      the end.” Id. She also said that she was a successful woman and “she had uh,

      the proof of that, by her home, and her cars and all of that, that she was a

      winner” and he “could stand to lose everything, and that [he] would wind up

      with nothing.” Id. She also told him he “needed to make the right decision.”
Id. at 28. After the conversation, Collins was a “nervous wreck,” started

      parking his car differently, did not stay at home “a lot,” and was “just tore up.”
Id. at 29.


[4]   At some point, Collins made a complaint with the prosecutor’s office, and

      Bartholomew County Sheriff’s Detective William Kinman obtained a recorded

      statement from Collins.


[5]   On May 25, 2018, the State charged Cook with attempted obstruction of justice

      and intimidation as level 6 felonies related to her alleged conduct on April 26,

      2018, and attempted obstruction of justice and intimidation as level 6 felonies

      related to other alleged conduct on May 17, 2018. On January 31, 2019, the

      court granted the State’s motion to dismiss the two charges of intimidation.


[6]   On July 24, 2019, the court held a bench trial. Detective Kinman and Collins

      testified. On cross-examination, Cook’s counsel stated: “[Y]ou told the

      Detective that you didn’t hear much that she said, because you had your

      headset on, your ear plugs on and the mower was running?” Id. at 42. Collins

      answered: “Initially.” Id. When asked at what point he removed the earplugs,

      he answered “[a]s soon as she started to talk.” Id. When asked if he told

      Detective Kinman that he did not remember what Cook said because he was on


      Court of Appeals of Indiana | Opinion 19A-CR-2225 | March 31, 2020       Page 3 of 13
      the mower with earplugs on, he answered affirmatively. The court admitted a

      transcript of his statement to Detective Kinman in which Collins at one point

      stated that he did not remember what Cook said because he was on the mower

      and had his earplugs in half the time, but also detailed Cook’s statements to

      him.


[7]   After the State rested, Cook’s counsel moved for a dismissal pursuant to Ind.

      Trial Rule 41(B), which the court denied. Cook testified that a dispute arose

      over noise coming from her house, she knew Collins made some police reports,

      she was facing criminal charges related to the noise, she never said anything

      about suing him or that he would lose anything, she believed she had been

      falsely charged over the noise, and she did not threaten him or try to intimidate

      him.


[8]   The court found Cook guilty of attempted obstruction of justice as a level 6

      felony relating to April 26, 2018, and not guilty of attempted obstruction of

      justice related to May 17, 2018. The court sentenced Cook to one year all

      suspended to probation.


                                                    Discussion

[9]   Cook argues the State failed to prove threat or coercion regarding a specific

      official proceeding or investigation because the content of the communication

      between Collins and Cook is unclear. She asserts the essence of the

      communication between them was that they should solve any differences they

      had as neighbors and without the need for the intervention of others. She also


      Court of Appeals of Indiana | Opinion 19A-CR-2225 | March 31, 2020      Page 4 of 13
       relies upon the rule of lenity and asserts the conviction is grounded in an

       ambiguous interpretation of obstruction of justice. The State asserts Cook’s

       conviction rests on substantial evidence.


[10]   When reviewing the sufficiency of the evidence to support a conviction,

       appellate courts must consider only the probative evidence and reasonable

       inferences supporting the verdict. Drane v. State, 867 N.E.2d 144, 146 (Ind.

       2007). It is the factfinder’s role, not that of appellate courts, to assess witness

       credibility and weigh the evidence to determine whether it is sufficient to

       support a conviction. Id. Appellate courts, when confronted with conflicting

       evidence, must consider the evidence most favorable to the trial court’s ruling.
Id. We will affirm unless no reasonable factfinder could find the elements of

       the crime proven beyond a reasonable doubt. Id. The evidence is sufficient if

       an inference may reasonably be drawn from it to support the verdict. Id. at 147.


[11]   Ind. Code § 35-44.1-2-2 governs obstruction of justice and provides that “[a]

       person who . . . knowingly or intentionally induces, by threat, coercion, false

       statement, or offer of goods, services, or anything of value, a witness or

       informant in an official proceeding or investigation to . . . withhold or

       unreasonably delay in producing any testimony, information, document, or

       thing . . . commits obstruction of justice, a Level 6 felony . . . .” An “‘[o]fficial

       proceeding’ means a proceeding held or that may be held before a legislative,

       judicial, administrative, or other agency or before an official authorized to take

       evidence under oath, including a referee, hearing examiner, commissioner,

       notary, or other person taking evidence in connection with a proceeding.” Ind.

       Court of Appeals of Indiana | Opinion 19A-CR-2225 | March 31, 2020           Page 5 of 13
       Code § 35-31.5-2-218. The State alleged that Cook “did knowingly or

       intentionally attempt to induce by threat or coercion Darren L. Collins, a

       witness in an official proceeding or investigation, to withhold testimony.”

       Appellant’s Appendix Volume II at 15.


[12]   A person attempts to commit a crime when, acting with the culpability required

       for commission of the crime, the person engages in conduct that constitutes a

       substantial step toward commission of the crime. Ind. Code § 35-41-5-1. A

       “substantial step” for purposes of the crime of attempt, is any overt act beyond

       mere preparation and in furtherance of intent to commit an offense. Hughes v.

       State, 600 N.E.2d 130, 131 (Ind. Ct. App. 1992). Whether a defendant has

       taken a substantial step toward the commission of the crime is a question of fact

       to be decided by the trier of fact based on the particular circumstances of the

       case. Id. When determining whether the defendant has taken a substantial step

       toward a crime, the focus is on what has been completed, not on what remains

       to be done. Id. at 132.


[13]   “Under the obstruction of justice statute, the term ‘coercion’ ‘carries with it, at a

       minimum, the sense of some form of pressure or influence being exerted on the

       will or choice of another.’” McElfresh v. State, 51 N.E.3d 103, 108 (Ind. 2016)

       (quoting Sheppard v. State, 484 N.E.2d 984, 988 (Ind. Ct. App. 1985), reh’g

       denied, trans. denied) (italics omitted). “The form of pressure or influence ‘may

       vary widely—and certainly includes harassment, physical force, intimidation,

       and threats—as long as it is exerted knowingly or intentionally to induce

       conduct by a witness or informant that is proscribed’ by the obstruction of

       Court of Appeals of Indiana | Opinion 19A-CR-2225 | March 31, 2020         Page 6 of 13
       justice statute.” Id. (quoting Sheppard, 484 N.E.2d at 988). In addition, the

       failure to comply must be accompanied by a consequence. Id. (citing Brown v.

       State, 859 N.E.2d 1269, 1271 (Ind. Ct. App. 2007), trans. denied). “If there is no

       consequence, the ‘statement is not coercive, but is merely a request.’” Id.

       (quoting Brown, 859 N.E.2d at 1271). The Indiana Supreme Court has held

       that “true statements may still be coercive and sufficient to support an

       obstruction of justice conviction.” Id. at 106.


[14]   The record reveals that Collins became aware of a dispute between Cook and

       the Brumleys regarding noise coming from Cook’s house which resulted in a

       court proceeding. At some point, Collins was subpoenaed to provide a

       deposition for the trial. Collins testified that Cook told him he “needed to

       consider what was going on and take this opportunity to bow out of the

       proceedings so that . . . [he] wouldn’t be further involved and . . . that [he]

       wouldn’t lose anything in the end.” Transcript Volume II at 26. She also said

       that she was a successful woman and “she had uh, the proof of that, by her

       home, and her cars and all of that, that she was a winner” and he “could stand

       to lose everything, and that [he] would wind up with nothing.” Id. We

       respectfully disagree with the dissenting opinion’s characterization of the

       statements by Cook to Collins, who was a witness subpoenaed to provide a

       deposition, that he needed to take the opportunity to bow out of the

       proceedings so that he would not lose anything in the end, that he could stand

       to lose everything, and that he would wind up with nothing, as merely a

       standard conversation between neighbors. When asked if he believed she was


       Court of Appeals of Indiana | Opinion 19A-CR-2225 | March 31, 2020         Page 7 of 13
       threatening him with something, he answered affirmatively. To the extent

       Cook asserts that Collins admitted he was initially wearing ear protection and

       did not understand much of what was said, Collins testified that he removed his

       earplugs “[a]s soon as she started to talk.” Id. at 42.


[15]   Based upon the record, we conclude the State presented evidence of probative

       value from which the trier of fact could find beyond a reasonable doubt that

       Cook committed attempted obstruction of justice as a level 6 felony. 1 See

       McElfresh, 51 N.E.3d at 109-111 (holding that a reasonable fact finder could

       conclude that the letter sent by defendant was coercive within the meaning of

       the obstruction of justice statute and that defendant was guilty of attempted

       obstruction of justice).


[16]   To the extent Cook relies upon the rule of lenity, the Indiana Supreme Court

       has held that if we conclude a statute is ambiguous, then we resort to the rules

       of statutory interpretation to fulfill the legislature’s intent, which includes the

       rule of lenity, which requires interpreting the statute in the defendant’s favor as




       1
         To the extent Cook cites Robinson v. State, 126 N.E.3d 807 (Ind. Ct. App. 2019), and Brown v. State, 859
N.E.2d 1269 (Ind. Ct. App. 2007) trans. denied, we find those cases distinguishable. In Robinson, the court
       held that, “although there is no doubt that Robinson attempted to induce K.R. to withhold testimony, none
       of Robinson’s statements explicitly or implicitly indicate any consequence to K.R. if she failed to comply”
       and that “Robinson’s statements amount only to requests that are not sufficient to constitute coercion.”
       Robinson, 126 N.E.3d at 810. In Brown, the court held that the defendant’s statements “were only promises
       with no declaration of consequences for failure to comply” and “[w]ithout a declaration of a consequence for
       failure to comply, these statements cannot be coercive.” Brown, 859 N.E.2d at 1271. The court also held that
       the defendant’s statement of a promise to perform sexual acts was a promise with a declaration of a
       consequence but “the standard for coercive behavior is a declaration of consequences that would follow for
       failure to comply” and because the statement “had no indication of what would happen if she did not comply,
       the statement was not coercive.” Id. In light of Collins’s testimony regarding Cook’s statements that he
       could stand to lose everything and that he would wind up with nothing, we find Robinson and Brown
       distinguishable.

       Court of Appeals of Indiana | Opinion 19A-CR-2225 | March 31, 2020                              Page 8 of 13
       far as the language can reasonably support. Day v. State, 57 N.E.3d 809, 813

       (Ind. 2016). In Gomillia v. State, which is cited by Cook, the Court discussed the

       obstruction of justice statute, observed that penal statutes should be construed

       strictly against the State and ambiguities should be resolved in favor of the

       accused, noted that the State was required to prove that Gomillia knew the

       statements were false when he communicated them to a witness and not just

       that the statements were in fact false, and held that there was no evidence that

       Gomillia knew the statements were false. 27 N.E.3d 1175, 1178 (Ind. Ct. App.

       2015). We note that the State did not allege Cook provided a false statement.

       Further, Cook does not specifically suggest what is ambiguous about the

       statute. We cannot say that the rule of lenity requires reversal.


[17]   For the foregoing reasons, we affirm Cook’s conviction.


[18]   Affirmed.


       Riley, J., concurs.


       Baker, J. dissents with opinion.




       Court of Appeals of Indiana | Opinion 19A-CR-2225 | March 31, 2020       Page 9 of 13
                                                   IN THE
           COURT OF APPEALS OF INDIANA

       Jennifer Cook,                                            Court of Appeals Case No.
                                                                 19A-CR-2225
       Appellant-Defendant,

               v.

       State of Indiana,
       Appellee-Plaintiff




       Baker, Judge, dissenting.


[19]   I respectfully dissent.


[20]   According to Darren Collins, on April 26, 2018, Jennifer Cook approached him

       while he was mowing his lawn and said the following:


               Yeah, she told me there that uh, you know, that I needed to
               consider what was going on and take this opportunity to bow out
               of the proceedings so that, you know, that, that way with that I
               wouldn’t be further involved and you know that, that I wouldn’t
               lose anything in the end. Uh she said that she is a successful
               women [sic] and that she had uh, the proof of that, by her home,
               and her cars and all of that, that she was a winner and said that,


       Court of Appeals of Indiana | Opinion 19A-CR-2225 | March 31, 2020                    Page 10 of 13
                   you know, I could stand to lose everything, and that I would wind
                   up with nothing.


       Tr. Vol. II p. 26. It is based on this testimony that the jury found Cook guilty of

       Level 6 felony attempted obstruction of justice. And here, the majority affirms

       that conviction, finding that a reasonable trier of fact could have convicted

       Cook of the underlying criminal offense based on this evidence alone.


[21]   However, I believe that this result ventures into questionable territory. Though

       we are not triers of fact and it is not our job to reweigh evidence on appeal, see

       Wright v. State, 828 N.E.2d 904, 906 (Ind. 2005), in my view, this testimony,

       viewed in a light most favorable to the trial court’s judgment, does not establish

       an attempted threat or coercion from Cook, a required showing under the

       obstruction of justice statute. 2


[22]   Under First Amendment principles, it is well established that “[s]tatutes which

       threaten to inhibit the exercise of constitutional rights or which impose criminal

       penalties are subjected to greater scrutiny and less vagueness is tolerated in

       them than in other types of laws.” Helton v. State, 624 N.E.2d 499, 506 (Ind. Ct.

       App. 1993). Though I do not question the constitutionality of the obstruction of

       justice statute, I note that we must evaluate these types of statutes with greater

       scrutiny, as they can chill ordinary speech between private individuals. And in

       my opinion, this colloquy between Cook and Collins amounts to a standard




       2
           See generally Ind. Code § 35-44.1-2-2(a)(1).


       Court of Appeals of Indiana | Opinion 19A-CR-2225 | March 31, 2020        Page 11 of 13
       conversation between neighbors, plain and simple. Cook approached Collins

       while he was mowing his lawn, Collins was wearing earbuds and listening to

       music, and beyond Collins testifying that he “started parking the car differently

       and . . . didn’t stay home a lot,” tr. vol. ii p. 29, he did not testify that he

       thought Cook would actually come through on anything she said.


[23]   It is true that Collins had previously given a deposition for a court proceeding

       involving Cook. But to convict Cook of attempted obstruction of justice for the

       aforementioned language is concerning and, quite frankly, a bit of a stretch.

       Nothing in this criminal statute precludes Cook from discussing the case with

       her friends, family, or even random strangers. And going forward, it is worth

       wondering what other “threatening” or “coercive” language might be

       proscribed under this statute and under the analysis employed by the majority.


[24]   In other words, should a conviction like this be upheld, I am worried that other

       individuals might be caught in the crosshairs of criminal prosecution for

       attempted obstruction of justice should they engage in similar conversations. If

       anything, we would encourage friends and neighbors to resolve disputes

       amongst themselves without any court involvement; allowing Cook’s

       conviction to stand could discourage these very resolutions from taking place.

       In my view, the evidence here is insufficient to support a conviction for




       Court of Appeals of Indiana | Opinion 19A-CR-2225 | March 31, 2020           Page 12 of 13
       attempted obstruction of justice, and no reasonable factfinder could find the

       elements of this crime proved beyond a reasonable doubt. 3


[25]   For the foregoing reasons, I would reverse Cook’s conviction. I respectfully

       dissent.




       3
        I also take issue with the majority’s outright dismissal of Robinson v. State, 126 N.E.3d 807 (Ind. Ct. App.
       2019), and Brown v. State, 859 N.E.2d 1269 (Ind. Ct. App. 2007) as persuasive. Instead of contrasting the
       substance of Cook’s alleged “threats” with the language found by the Robinson and Brown Courts to be non-
       coercive, the majority simply declares that Cook’s statements about how Collins “could stand to lose
       everything” and “would wind up with nothing,” tr. vol. ii p. 26, are distinguishable. Nothing in the
       majority’s analysis explains why Cook’s statements are any different or more threatening, and, in lieu of
       probing further, the majority shifts to a discussion on the rule of lenity.

       Court of Appeals of Indiana | Opinion 19A-CR-2225 | March 31, 2020                               Page 13 of 13